435 F.2d 824
LOCAL UNION NO. 72, UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF the PLUMBING & PIPEFITTING INDUSTRY OF the UNITED STATES AND CANADA, Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 29387 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
December 14, 1970.

Robert L. Mitchell, Atlanta, Ga., for petitioner, cross-respondent.
Walter C. Phillips, Regional Director, N.L.R.B., Atlanta, Ga., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Abigail Cooley Baskir, Daniel M. Katz, Attys., N.L.R.B., for respondent, cross-petitioner.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Enforced. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970).